Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 PRESS RELEASE Reckson Associates Realty Corp. Sard Verbinnen & Co. 625 Reckson Plaza (212) 687-8080 (Phone) Uniondale, NY 11556 Contact: Paul Caminiti (516) 506-6000 (Phone) Denise DesChenes (516) 506-6800 (Facsimile) Jeffrey Mathews Contact: Susan McGuire Mack-Cali Withdraws from Icahn/Macklowe Group Icahn/Macklowe Group Still Has Not Provided Financing Commitment (UNIONDALE, NEW YORK, December 2, 2006)  Reckson Associates Realty Corp. (NYSE: RA) today announced that Mack-Cali Realty Corporation had advised Reckson that Mack-Cali had exercised its option to cease to be a limited partner of Rome Acquisition Limited Partnership, a partnership formed by entities affiliated with Carl C. Icahn and Harry Macklowe to acquire Reckson. Mack-Cali also advised Reckson that it will not make its previously announced $400 million capital contribution to Rome. Reckson also noted that Rome, despite repeated requests, has still failed to provide Reck-son with any documentation with respect to its debt financing arrangements and it has not responded to Recksons requests for information regarding a number of outstanding financial, legal and structural issues pertaining to Romes proposal. Reckson continues to caution that to date, Rome has not made a firm proposal to acquire Reckson and no assurances can be provided that a firm proposal will be forthcoming or that such a proposal, if submitted, would result in a transaction with Reckson at either the price set forth in such proposal or otherwise. Reckson continues to remain subject to a binding merger agreement with SL Green. The Reckson Board, by a vote of its independent directors, continues to recommend Reckson's pending merger with SL Green. Important Information and Where to Find It Reckson and SL Green have filed a definitive proxy statement/prospectus as part of a registration statement regarding the proposed transaction with the Securities and Exchange Commission (SEC) on October 19, 2006. Investors and security holders are urged to read the proxy statement/prospectus because it contains important information about SL Green and Reckson and the proposed transaction. Investors and security holders may obtain a free copy of the definitive proxy statement/prospectus and other documents filed by SL Green and Reckson with the SEC at the SEC's website at www.sec.gov .
